DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 44-86 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of record, Williams et al. (U.S. 2008/0040602 A1), discloses communicating sensitive and/or confidential medical information with the use of encryption. Example embodiments of the invention are directed to transmitting a request for sensitive medical data, where the request includes a public key for encryption as an XML node. Moreover, example embodiments of the invention utilize public-key encryption technology, which includes a public key for encrypting response data and a private key used for decrypting the response data. In an example embodiment of the invention, the public key transmitted in the request may be used by the responding party to encrypt the response message and respond to the request. 

Claims 44, 52, 60
However, Williams reference or no other prior art discloses the system, method, non-transitory computer readable medium including machine-interpretable instructions wherein  receive, from an instructor device, a parent request for execution of at least one parent data process executable by at least one computing resource; generate at least one child request for execution of at least one corresponding child data process for routing to at least one corresponding destination device, each of the at least one child data process for executing at least a portion of the at least one parent data process, and each of the at least one child request includes routing instructions associated with execution of the at least one corresponding child data process by the at least one corresponding destination device; route each of the at least one child request to the at least one corresponding destination device, whereby the at least one child request can be obtained by a supervisor server configured to maintain a record of previously- routed child requests for making the at least one child request available to one or more requesting devices, wherein the supervisor server is independent from the system for managing data processes; and route, to the supervisor server, a child request modification signal for transforming the at least one child request to reduce precision of the at least one child request that was previously routed to the at least one corresponding destination device and obtained by the supervisor server.

Claims 61, 74, 75
 	Williams reference or no other prior art discloses method, system, non-transitory computer readable medium including machine-interpretable instructions wherein receiving, at a supervisor server, at least one child request being routed from an intermediary device to at least one corresponding destination device, the at least one child request requesting execution of at least one corresponding child data process, each of the at least one child data process for executing at least a portion of Page 4 of 9Appl. No. : 17/516,224Attorney Docket No.: 05007268-20US-4 Amdt. Dated March 21, 2022 the at least one parent data process from an instructor device, and each of the at least one child request includes routing instructions associated with execution of the at least one corresponding child data process by the at least one corresponding destination device; storing the at least one child request in at least one storage device of the supervisor server for maintaining a record of previously-routed child requests, the at least one child request being available to one or more requesting devices, wherein the supervisor server is independent from the intermediary device; modifying the at least one child request that was previously routed to the at least one corresponding destination device and stored in the at least one storage device upon receiving a child request modification signal, the child request modification signal for transforming the at least one child request to reduce precision of the at least one child request that was previously routed to the at least one corresponding destination device and stored in the at least one storage device; and generating signals for communicating the modified child requests to the one or more requesting devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457